Citation Nr: 1614490	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from June 1992 to November 1992 and in the Army from February 2003 to May 2004 and from April 2006 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's appeal initially included a claim of entitlement to service connection for tinnitus; however, this claim was fully granted within a June 2009 RO decision, and it is no longer before the Board.  Additionally, the June 2009 RO decision granted a 10 percent initial disability rating for the Veteran's low back disability; however, as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's July 2009 VA Form 9 substantive appeal requested a hearing before the Board at a local; however, he withdrew that request in a January 2016 statement submitted by his representative.  See 38 C.F.R. § 20.704(e) (2015).  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.  

2.  For the entire period on appeal, the Veteran's service-connected low back disability was manifested by no worse than forward flexion to 70 degrees, and combined range of motion of the thoracolumbar spine of 220 degrees, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, spinal ankylosis, incapacitating episodes, or objective associated neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's initial service connection claims in January 2008.  The Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for a low back disability arises from his disagreement with the initial disability rating assigned following the grant of service connection; therefore, no further notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in February 2009, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Additionally, there is no probative evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected low back disability since he was last examined in February 2009.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim discussed herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, diagnosis, or treatment of hearing loss as defined by VA regulation.  Id.  Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As discussed below, however, none of the post-service medical evidence of record indicates that the Veteran has a hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiology examination in February 2009.  At that time, he reported long-standing and progressive bilateral hearing loss that was first diagnosed during a military physical when he returned home from his second deployment to Iraq in 2007.  He stated that the onset of his hearing loss occurred during his first deployment and then his worsened during the second deployment, and attributed his hearing loss to combat noise exposure while in Iraq and denied any civilian noise exposure.  

An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
15
30
LEFT
5
15
10
20
35

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 94 percent in the left ear.  

Based upon the examination, the VA examiner diagnosed bilateral hearing within normal limits through 3000 Hz and a mild sloping to moderately-severe sensorineural hearing loss at 4000 Hz through 8000 Hz, with excellent speech discrimination.  The examiner also reviewed the Veteran's service treatment records and noted the onset of some hearing loss during active service; however, she noted that the Veteran's hearing was considered to be within normal limits for rating purposes.  

The Board observes here that, significantly, while the February 2009 VA examination documents some hearing loss consistent with Hensley, such results do not qualify as a hearing loss disability under pertinent VA regulation.  38 C.F.R. § 3.385.  

As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Notably, the Veteran is not shown by the probative evidence of record to have hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  

The Veteran is competent to report observable symptoms, such as hearing difficulty, see Layno, 6 Vet. App. 465; however, the Veteran is not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

As such, the most probative evidence regarding whether the Veteran has a current bilateral hearing loss disability is the February 2009 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  There is no additional probative evidence of record that the Veteran has a current bilateral hearing loss disability.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



III.  Initial Rating - Low Back Disability  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has considered the Veteran's initial rating for his low back disability from the initial assigned effective date of August 12, 2007 to the present; however, the record does not support the assignment of any staged disability ratings for any period on appeal.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected low back disability is rated as 10 percent disabling from August 12, 2007, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an initial disability rating in excess of 10 percent for a low back disability is not warranted for any period on appeal.  

Turning to the evidence of record from August 2007, following the Veteran's discharge from active service, VA treatment records from August 2007 document his complaints of low back pain radiating into his lower extremities which he attributed to a motor vehicle accident during active service.  An x-ray of his spine was normal, and he was treated with a muscle relaxant.  A subsequent physical examination that same month documented lumbar spine flexion to 90 degrees and extension to 10 degrees, with no spinal tenderness, a normal straight leg raising test bilaterally, normal lower extremity muscle strength, and slightly diminished bilateral patellar reflexes.  

The Veteran was first afforded a VA examination in February 2009.  He reported a low back injury following a motor vehicle accident during active service in 2007 and stated that since that time he had recurring flare ups of lower back pain.  He also reported radiating pain into his legs, with recurring intermittent tingling in his legs and feet.  He denied any bowel or bladder dysfunction, use of an assistive device, or incapacitating episodes.  Upon physical examination, thoracolumbar ranges of motion included forward flexion to 70 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no additional loss of range of motion upon repetition due to pain, fatigue, weakness, or lack of endurance.  There was no tenderness or muscle spasm, and a neurological examination was nonfocal, with normal strength, diminished reflexes, and normal sensation.  A lumbosacral spine x-ray revealed spondylolysis of L5 with minimal spondylolisthesis over S1.  The examiner diagnosed chronic lower back sprain.  

Subsequent VA treatment records document the Veteran's ongoing complaints of low back pain.  In September 2008, he noted lumbar pain which radiates to his legs, with associated tingling.  He denied any lower extremity weakness, or bowel or bladder dysfunction.  A physical examination revealed no excessive lumbar lordosis, with a negative straight leg test bilaterally, and normal motor strength and sensation in the lower extremities.  Similarly, a July 2015 physical examination of the Veteran's spine revealed no tenderness, with a negative straight leg raising test bilaterally, and intact motor strength, sensation, and reflexes, without acute focal neurological defect.  

After considering the evidence as discussed above, the Board finds that the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for the entire period on appeal.  

The Board notes that for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented during the appeal period, including at the February 2009 VA examination, as the Veteran's lumbar spine forward flexion was never worse than 70 degrees and combined thoracolumbar range of motion was never worse than 220 degrees.  Additionally, the Veteran did not display any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not display any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record during the appeal period does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report his observable symptoms, including ongoing back pain, radiating pain, and tingling in his extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's ongoing back pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  To the extent that VA treatment records document findings of sciatica based upon the Veteran's subjective reports of neurologic symptoms, including radiating pain and tingling in his lower extremities, such findings are afforded little probative value, as they are not supported by additional clinical findings or assessment.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Indeed, the Veteran's subjective reports of neurological symptoms are inconsistent with the additional treatment records which document an absence of neurologic disease or associated neurologic abnormalities.  

In sum, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an initial disability rating in excess of 10 percent for the Veteran's low back disability for the entire period on appeal.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an initial disability rating in excess of 10 percent for the Veteran's lumbar spine disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Other Considerations - Extraschedular Rating & TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability rating assigned for the Veteran's low back disability is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's low back disability are considered by the schedular rating assigned.  

Notably, the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) from May 1, 2009 due to his service-connected posttraumatic stress disorder (PTSD).  However, he has not contended, and the evidence does not otherwise indicate, that his low back disability has completely precluded him from securing or following a substantially gainful occupation for any period on appeal.  Therefore, the issue of a TDIU rating is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a bilateral hearing loss disability is denied.  

An initial disability rating in excess of 10 percent for a low back disability is denied.  



REMAND

Although the Board regrets the additional delay, a remand is required for additional development regarding the Veteran's claim of entitlement to service connection for a right knee disability.  Specifically, the Veteran must be afforded an adequate VA examination in order to determine whether any currently diagnosed right knee disability is related to his active service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. 303.  VA treatment records from January 2009 document an MRI of the Veteran's right knee which revealed a small degenerative type tear of his medial meniscus and mild patellar bursitis.  Upon VA examination in February 2009, the Veteran noted his childhood diagnosis of Osgood-Schlatter disease in his right knee, but reported that his current right knee symptoms, including weakness, swelling, and pain, all started after an in-service motor vehicle accident in 2007.  Following a physical examination of the right knee, the VA examiner diagnosed a traumatic degenerative tear of the medial meniscus of the right knee, with mild prepatellar bursitis; however, the examiner did not render a nexus opinion as to whether the Veteran's diagnosed right knee disability was related to his reported in-service motor vehicle accident.  

Given the above, the Board concludes that remand is warranted in order to afford the Veteran an adequate VA examination, including a nexus opinion, regarding his claim of entitlement to service connection for a right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding the etiology of his claimed right knee disability.  The examiner must review the entire claims file, conduct all indicated studies, and provide a rationale for any opinion rendered.  

Specifically, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a right knee disability, including a traumatic degenerative tear of the medial meniscus of the right knee with mild prepatellar bursitis, had onset during active service or is otherwise etiologically related to active service, to include the Veteran's reported in-service motor vehicle accident with resulting right knee injury.  

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for a right knee disability.  If any benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the matter is returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


